Citation Nr: 0913832	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from June 1948 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the RO 
which denied, in part, the appellant's claim of service 
connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the Veteran's death on March [redacted], 
2004, is shown to have been the result of cardiopulmonary 
arrest due to or as a consequence of cholangiocarcinoma.  

3.  The Veteran's cholangiocarcinoma was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between his 
cholangiocarcinoma and military service or any incident 
therein.  

4.  At the time of death, the Veteran was service-connected 
for postoperative splenectomy, rated 30 percent disabling, 
postoperative hiatal hernia repair, rated 10 percent 
disabling, and hemorrhoidectomy and malaria, each rated 
noncompensably disabling.  

5.  A disability of service origin did not affect a vital 
organ, did not cause or play any role in the Veteran's death, 
and did not have a material influence in accelerating death.  

CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1112, 1113, 1137, 1310, 5103A, 5106, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.312, 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the appellant's claim, a 
letter dated in June 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was notified of the evidence that was 
needed to substantiate her claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the appellant was expected to provide, and that 
VA would assist her in obtaining evidence, but that it was 
ultimately her responsibility to provide VA with any evidence 
pertaining to her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The appellant was 
notified of her responsibility to submit evidence which 
showed that the Veteran's death was due to a disease or 
injury which had its onset in service, of what evidence was 
necessary to establish service connection for the cause of 
the Veteran's death, and why the current evidence was 
insufficient to award the benefits sought.  

In this case, the Veteran's service treatment records and all 
VA and private treatment records identified by the appellant 
have been obtained and associated with the claims file.  
Additionally, the claims file was referred for Veterans 
Health Administration (VHA) medical opinion as to the 
etiology of the Veteran's cancer.  The appellant and her 
representative were provided with copies of the report and 
were provided additional time to file a response.  However, 
no additional evidence was received.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

Laws & Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a refutable presumption of service 
incurrence or aggravation, such as a malignant tumor, if 
manifested to the required degree within a prescribed period 
from the Veteran's separation from active duty; or one that 
is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2008).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

Factual Background & Analysis

The appellant does not contend, nor does the record reflect 
that the Veteran's fatal liver cancer was manifested in 
service or until several decades after his separation from 
service.  The service treatment records did not show any 
abnormalities or diagnosis of any liver problems, including 
parasitic infection or cholangiocarcinoma in service, within 
one year of discharge from service or prior to April 2003.  
Thus, there is no basis upon which to conclude that the 
Veteran's malignant cancer of the bile duct was incurred in 
or aggravated by military service, including on a presumptive 
basis.  Rather, the appellant contends that the Veteran's 
fatal cholangiocarcinoma was due to liver flukes contracted 
while serving in Southeast Asia during service.  

As a preliminary matter, the Board does not dispute the 
appellant's assertion that the Veteran served in Korea during 
service, and that his military transport to and from 
Southeast Asia included stops in Sasebo, Japan between 1949 
and 1951.  Thus, the Board concedes that the Veteran served 
in the Asian Pacific theater during the Korean Conflict.  

The evidence of record shows that the Veteran was first seen 
for jaundice and fatigue by a private healthcare provider in 
April 2003.  Diagnostic testing at that time revealed 
cholangiocarcinoma of the bile duct and the Veteran underwent 
primary resection of the upper third of the common bile duct 
and the entire hepatic duct.  One of three lymph nodes was 
also positive for adenocarcinoma and a wedge resection of the 
duodenum was also performed.  The Veteran was treated with 
chemotherapy and other therapeutic measures without 
significant improvement or remission, and he expired at home 
on March [redacted], 2004.  

The evidentiary record includes three submissions from a 
private physician suggesting a possible relationship between 
the Veteran's cholangiocarcinoma and service.  In a treatment 
note dated in August 2003, Dr. G. Palermo noted that the 
Veteran had a history of exposure to malaria in service and 
stated that, "[a]pparently there is a correlation between 
the infection and the development of a cholangiocarcinoma 
down the line."  In letter dated in February 2004, Dr. 
Palermo reported that the Veteran served in Southeast Asia 
during service and indicated that it was "documented" that 
certain biliary parasites endemic to Southeast Asia increased 
the risk of cholangiocarcinoma.  In the third letter, dated 
in March 2004, Dr. Palermo reiterated his assertion that 
certain biliary parasites endemic to Southeast Asia increased 
the risk of cholangiocarcinoma and that since other risk 
factors, such as, ulcerative colitis, primary sclerosing 
cholangitis, or congenital anomalies of the 
pancreoticobiliary tree did not apply to the Veteran's case, 
the parasite infection risk factor acquired a greater 
likelihood.  

At the direction of the Board in November 2008, the claims 
file was referred for a VA expert medical opinion.  In 
January 2009, the claims file was reviewed by the Chief of 
Gastroenterology and Hepatology at VA New York Harbor HCS for 
the specific purpose of determining the etiology of the 
Veteran's fatal cholangiocarcinoma.  The physician indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history and a discussion 
of the nature and characteristics of cholangiocarcinoma.  He 
noted that the Veteran's tumor was a perihiliar 
cholangiocarcinoma involving the common hepatic duct and 
proximal common bile duct and was considered an extrahepatic 
tumor; as opposed to an intrahepatic tumor, which arise above 
the right and left hepatic ducts.  

He noted that the medical literature showed that two thirds 
of all cholangiocarcinoma cases in the United States involved 
extrahepatic bile ducts and that one third affected the 
intrahepatic biliary tree.  Even though there are well-
described conditions associated with cholangiocarcinoma, the 
majority of the cases were without a clear cut cause.  The 
physician included a description of the factors associated 
with the development of cholangiocarcinoma and noted that 
liver fluke infestation was much less common.  In a joint 
study of over 1,000 patients by NIH/VA looking at the risk 
factors associated with cholangiocarcinoma in the United 
States from 1993 to 1999, the prevalence of liver fluke 
infestation was zero.  The physician also included a 
description of the two major parasitic infections most 
strongly associated with cholangiocarcinoma and the resulting 
histopathology on the liver and bile ducts.  

After a thorough review of the claims file, the physician 
indicated that he found no evidence to suggest the Veteran's 
cholangiocarcinoma was related in anyway to a silent liver 
fluke infection.  He noted that there were no signs or 
symptoms of any hepatobiliary problems in service or until 
nearly four decades after discharge from service.  While the 
Veteran was treated for chronic gastrointestinal problems 
throughout his adult life, his symptoms were well evaluated 
and were consistent with gastroesophageal reflux disease 
(GERD) with hiatal hernia.  Even after his gastropexy, 
vagotomy and pyloroplasty, the Veteran continued to be 
symptomatic with documented esophagitis and eventually 
Barrett's esophagus, all of which confirmed his chronic GERD.  
There was no evidence of chronic nonspecific symptoms 
suggestive of a liver fluke infestation or any evidence of 
eosinophalia in any of the medical reports of record from the 
1950's on.  In addition, a review of the Veteran's surgical 
and pathology reports did not reveal anything suspicious or 
suggestive of liver fluke infection or related fibrosis, 
increased mucus secretion, calcium bilirubinate stones, 
hepatolithiasis, etc.  The physician also noted that the 
Veteran's cholangiocarcinoma was extrahepatic, whereas tumors 
associated with live flukes were commonly intrahepatic.  
However, since cholangiocarcinoma can occur anywhere in the 
biliary tree, the physician indicated that he did not put 
much weight on the location of the tumor.  

The VHA expert reiterated that cholangiocarcinoma in the U.S. 
is rare and affects about 5,000 patients a year; the majority 
of which do not have a clear etiology.  Moreover, he noted 
that cholangiocarcinoma due to liver flukes in the U.S. is 
even more remote as evidenced by NIH/VA study which showed no 
liver fluke involvement in the more than 1,000 cases examined 
in the U.S.  The physician indicated that while that it was 
difficult to identify the specific etiology of the Veteran's 
tumor, he found no evidence suggesting liver fluke 
infestation, and opined that it was not likely that the 
Veteran's cholangiocarcinoma was related to silent liver 
flukes.  

Concerning the assertion that the Veteran's 
cholangiocarcinoma was possibly related to malaria, the VHA 
examiner pointed out that malaria was not associated with the 
development of cholangiocarcinoma, and that he could find no 
competent support in the medical literature relating malaria 
to cholangiocarcinoma.  The physician acknowledged that one 
could theoretically make the case that with repeated malarial 
episodes there might be hemolysis which, over the years, 
might lead to bilirubin stones with constant irritation in 
the bile duct and become carcinogenic.  However, in this 
case, there was absolutely no evidence of recurrent malaria 
attacks or any evidence of bilirubin stones.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board must 
weigh the credibility and probative value of the above 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

The Board finds the VHA opinion most persuasive as it was 
based on a detailed analysis of all of the evidence of 
record, including the favorable private medical opinion.  The 
physician included a detailed discussion of all relevant 
facts, provided independent medical studies to support his 
opinion, and offered a rational and plausible explanation for 
concluding that the Veteran's cholangiocarcinoma was not 
related to liver fluke infestation or to malaria he 
contracted in service.  See Wray v. Brown, 7 Vet. App. 488, 
493 (1995).  

In contrast, the private opinion did not include any 
discussion or analysis of the facts, nor did he provide any 
medical basis for his hypothesis.  In fact, the private 
physician did not actually offer an opinion as to the cause 
of the Veteran's death, but rather suggested the possibility 
of a relationship between his fatal cholangiocarcinoma and 
either malaria or liver flukes.  Under the circumstances, the 
Board finds that reliance upon the VHA opinion is warranted 
in this case, and that it outweighs the conclusory statements 
by the private physician.  In the absence of credible and 
probative medical evidence to the contrary, the Board finds 
that reliance on the VHA medical expert opinion is warranted.  
See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

To the extent that the appellant is contending that the 
Veteran's fatal cancer was related to his duty assignments in 
service, it is well-established that laypersons without 
medical training, such as the appellant, are not competent to 
comment on medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, to the extent that the appellant is 
attempting to link the Veteran's death to his service through 
her own statements, her opinion is of no probative weight in 
this regard.  

Although the Board acknowledges and has carefully considered 
the appellant's contentions in this case, the Board is 
constrained by VA law and regulations.  In this case, the 
probative evidence of record does not show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the Veteran's 
death.  Accordingly, service connection for the cause of the 
Veteran's death must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


